Citation Nr: 1113310	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-12 454	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to a service-connected left scrotum cystic mass and also due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran reportedly had active military service from approximately May 1967 to March 1974.  His DD Form 214 shows he began active duty on March 19, 1968.  However, the DD Form 214 also indicates he already had 10 months and 14 days of prior active service, and his enlistment examination is dated in May 1967, so consistent with his service dating back to that earlier point in time.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

There initially were three claims on appeal - for service connection for 1) a back disorder, 2) a left testicular cyst, and 3) erectile dysfunction, including as due to the left testicular cyst.  In February 2008, however, so during the pendency of the appeal, the RO granted the claim for service connection for the left testicular cyst and assigned an initial noncompensable (i.e., 0 percent) disability rating retroactively effective from November 17, 2006.  That claim is no longer in dispute because the Veteran did not appeal either that initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So only the claims concerning his low back disorder and erectile dysfunction remain.

In support of these claims, the Veteran testified at a videoconference hearing in December 2010 before the undersigned Veterans Law Judge of the Board.  During, and even after, the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).



FINDINGS OF FACT

1.  According to the medical and other probative (competent and credible) evidence of record, including the recently submitted January 2011 statement from Dr. O. D., it is just as likely as not the Veteran's low back disorder is due to injury he sustained in a helicopter crash during his military service.

2.  There is no competent and credible evidence, however, linking the Veteran's erectile dysfunction to his military service - including to any injury he may have sustained while on active duty or consequent disability, or as a result of his presumed exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's low back disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  But his erectile dysfunction was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, including as a result of his presumed exposure to herbicides (the dioxin in Agent Orange) in Vietnam, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2006.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Also, the letter apprised him of the downstream disability rating and effective date elements of his claims, as Dingess requires, and was sent prior to the initial adjudication of his claims in March 2007, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  


Keep in mind, as well, that the Board is granting the claim for service connection for a low back disorder, so even had the Veteran not received all required notice concerning this claim, this ultimately would be inconsequential and, thus, no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements.  He also was provided an Agent Orange protocol examination in October 2004, and he had a VA compensation examination in November 2008 for medical nexus opinions concerning the cause of his low back disorder and erectile dysfunction - including, in particular, in terms of whether these conditions are attributable to his military service, such as secondarily by way of a 
service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Governing Statutes, Regulations and Case Law for Service-Connection Claims

The Veteran contends he has a back disorder due to an injury he sustained during his military service, specifically, in a helicopter crash while he was stationed in the Republic of Vietnam.  He also attributes his erectile dysfunction to his military service, on several theories.  First, he claims that it is due to his already service-connected left testicle disorder.  Secondly, and in the alternative, he believes it is the result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease (DJD, i.e., arthritis), though not also degenerative disc disease (DDD), will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As an initial matter, the Board notes the Veteran's service personnel records (SPRs), including his DD Form 214, confirm he served in Vietnam during the Vietnam War from September 1967 to June 1969 and again from October 1970 to October 1971.  Therefore, the Board concedes that he presumably was exposed to herbicide agents in that capacity while overseas.  Regardless, in order for him to be entitled to presumptive service connection on the basis of that Agent Orange exposure for either of the disorders claimed, the record must also establish that he has a disease to which this presumption applies.  Further, this specific disorder must have manifested to a compensable degree of at least 10-percent disabling within a specified time following his last exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Unfortunately, however, although it is presumed the Veteran was exposed to Agent Orange since he served in Vietnam during the Vietnam era, the most probative (competent and credible) medical and other evidence of record does not also establish that he a disease of the specific type required that would, in effect, mandate the Board to presume either his back disorder or erectile dysfunction was incurred during his military service from that presumed exposure to Agent Orange.


Concerning this, as mentioned, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, though, the Veteran clearly does not.

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claims still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Therefore, the Board will next consider his claims on a direct-incurrence basis and, where applicable, as secondary to an already service-connected disability.

Service connection also is permissible on this alternative secondary basis for disability that is proximately due to, the result of, or aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  


A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  So supporting medical evidence is not always or categorically required to establish current disability and link it to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Back Disorder

Turning first to the Veteran's claim for service connection for a back disorder, there is no disputing he meets the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He was initially diagnosed with an acute lumbar strain in May 2002 by Dr. R.M.E.  In July 2002, the Veteran was also diagnosed with age indeterminate superior endplate compression fracture of T12, possible right L5 pars defect and mild-to-moderate bilateral L4-5 facet arthritis.  

Moreover, the November 2008 VA compensation examiner confirmed the diagnosis of T12 compression fracture and additionally diagnosed lumbar spine degenerative disc disease and low lumbar spine degenerative joint disease.  

Other private treatment records dating from May 2002 to April 2004, and again in January 2011, from various physicians, including Drs. R.M.E, A.A., E.T., and O.D., all confirm the Veteran's treatment for various diagnosed low back disorders.  As well, his VA outpatient treatment records from July 2002 to November 2008 show his ongoing treatment for low back disorders.

So resolution of this claim ultimately turns on whether any of these current low back disorders is attributable to his military service and, in particular, to the injury he sustained in the helicopter crash.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In November 2008, the Veteran had a VA compensation examination to determine whether any of his diagnosed low back disorders - namely, acute lumbar strain, age indeterminate superior endplate compression fracture of T12, possible right L5 pars defect, mild-to-moderate bilateral L4-5 facet arthritis, lumbar spine DDD and lumbar spine DJD - are attributable to his military service.  In making this important determination, the designated examiner considered the Veteran had injured his back while in Vietnam and again during the course of his civilian employment in May 2002.  The examiner also recounted the Veteran's history of back pain and the treatment he had received for it.

On physical examination, the examiner noted normal curvatures of the entire spine.  In diagnosing the Veteran's condition, the examiner stated that the specific diagnoses of DDD and DJD were "not caused by injury in the military and particularly not caused by helicopter crashed in the military."  However, concerning the diagnosis of a T12, 25 percent compression fracture, the examiner indicated that to resolve the question of whether this, or any other compression fracture occurred while the Veteran was in the military, "without x-rays showing compression fractures while in the military or in the year or years immediately following military service would require that I resort to mere speculation."

Statements like this from doctors that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology of obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Federal Circuit Court has additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

The Court similarly has admonished the Board for relying on a medical opinion that was unable to establish this required nexus, without speculating, as reason or justification for denying a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Further, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Here, the Veteran's private physician, Dr. O.D., submitted a supporting statement in January 2011 that included consideration of the Veteran's pertinent medical history and prior diagnostic testings, such as MRIs, X-rays, and electrodiagnostic studies.  Dr. O.D. noted the Veteran's use of a cane for ambulation.  Upon physical examination, Dr. O.D. determined there was rounding of the Veteran's shoulders and forward projection of his head.  Further, there was generalized tenderness to palpation, with blunt percussion of the spine and exquisite tenderness at the T12 level.  Dr. O.D. resultantly determined that a helicopter crash of the type the Veteran was involved in during his military service would be compatible with a possible compression fracture, especially considering his age at the time of the crash.  Further, added Dr. O.D. it would take considerable force to produce a T12 fracture at the Veteran's age when he was in the military, such as a helicopter crash, as he has described.


So while the VA compensation examiner was unable to comment on the etiology of this T12 defect without resorting to mere speculation, Dr. O.D. was far more definitive in concluding there is the required linkage between the helicopter crash trauma in service and the current disability involving this level of the Veteran's spine.  Moreover, in discussing the rationale of this opinion, which is where most of the probative value of the opinion is derived, Dr. O.D. explained the reasons that such an injury in service most likely resulted in this current disability.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

Consequently, the Board places greater probative value on this January 2011 opinion from Dr. O.D. concluding the Veteran's current T12 compression disorder is the result of injury he sustained in the helicopter crash during his military service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion merely because he has treated the Veteran, reportedly since December 1993.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  This is a relevant consideration, however, insofar as his general familiarity with the Veteran's state of health during the course of his treatment since its inception and, in this respect, the history of his disorder.  So this opinion, combined with the fact that Dr. O.D. discussed the medical basis for it, is sufficient evidence to grant the Veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

The Board also sees that an SSA decision dated in November 2005 found the Veteran disabled due to his back disorder.  That SSA determination apparently was based, at least partly, on disability due to injuries sustained since service and addressed in his worker's compensation claim.  It is important to keep in mind, however, that the Veteran has several conditions affecting his back, not the least of which are the DDD and DJD, so impairments other than his T12 compression fracture.  Indeed, even the VA compensation examiner acknowledged as much by, in effect, separating or compartmentalizing these disabilities and indicating he was only able to disassociate the DDD and DJD from the Veteran's military service, and specifically from the helicopter crash injuries.  He admittedly was not also, however, able to rule out this linkage as it concerns the T12 compression fracture.  So the mere fact that the SSA has deemed the Veteran disabled on account of back disability due to injury since service is not tantamount to concluding that all of the Veteran's back disability is the result of that additional injury since service, but, instead, could still partly stem from the helicopter crash injury in service.  The Veteran testified during his December 2010 hearing that he had been told by his doctor, apparently referring to Dr. O.D., that the on-the-job injury in 2002 at his civilian employment was totally unrelated to the disability he has from his earlier injury in the helicopter crash in service.  Ordinarily, a Veteran's account of what his doctor purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, though, Dr. O.D. has in effect attested to or affirmed this as his opinion when submitting the supporting statement linking at least the T12 defect to the helicopter crash injury the Veteran sustained in service.


Finally, the Veteran is certainly competent to state that he began experiencing back pain after that helicopter crash in service, so well before that additional injury after service at his civilian job.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Moreover, he also states that he has continued to experience pain in his back since that injury in service and even has had to use a back brace for support, which he also is competent to testify concerning.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  But of equal or even greater significance, his lay testimony also is credible and, thus, probative, especially absent any evidence to the contrary and given the supporting medical opinion from Dr. O.D., who unequivocally determined the T12 compression fracture is compatible with a helicopter crash injury, particularly given the Veteran's age at the time of the crash.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's back disorder, at least the T12, 25 percent compression fracture, is related to the injury he sustained in the helicopter crash while serving in the Republic of Vietnam.  So service connection must be granted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


B.  Erectile Dysfunction (ED)

Lastly, turning to this claim, there is no disputing the Veteran has received this required diagnosis confirming he has ED.  Boyer, 210 F.3d at 1351; Brammer, 3 Vet. App. at 225.  He was initially diagnosed with ED and possible Peyronie's disease in August 2002 by Dr. E.T.  And his October 2004 Agent Orange registry examination and November 2008 VA compensation examination confirmed this ED diagnosis.  

So resolution of this claim ultimately turns on whether the ED is attributable to his military service, either directly, presumptively, or secondarily by way of a 
service-connected disability, or, instead, is the result of other unrelated factors.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical aspect that this claim fails.  

The Veteran's STRs show surgeries for removals of cysts from his left testicle in 1967 and again in March 1970, and this is partly the reason he believes he now has ED.  However, there is no indication in these records concerning his service that he was also experiencing ED as a consequence.  He had no such relevant complaints, treatment or a diagnosis of this disorder at any time while in service or even for many ensuing years - indeed decades.  Recognizing this, perhaps most significant is that there simply is no medical nexus evidence of record etiologically linking his ED, even once diagnosed, to his military service.


There simply is no medical nexus opinion in the file from any treating physician or anyone else qualified to comment on the cause of his ED indicating it either dates back to his military service or is related to his service - including caused or aggravated by his left testicle disorder that since has been service connected.  There is only his unsubstantiated lay allegation and hearing testimony of this purported cause-and-effect correlation, which is insufficient reason to grant this claim because ED is not the type of condition that is readily amenable to probative lay comment regarding its etiology.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).

The Veteran had an Agent Orange examination in October 2004.  At the time, the examiner noted the Veteran's presumed exposure to Agent Orange in Vietnam and the helicopter crash also during his service.  The examiner also took note of the Veteran's complaints concerning his ED, but indicated the Veteran had been previously told there were no problems because he was able to obtain an erection during physical exams until 2002.  At the conclusion of his evaluation of him, this examiner determined the Veteran's ED was not presumptively associated with his Agent Orange exposure in Vietnam.

The Veteran also had a VA compensation examination in November 2008.  This additional examiner reviewed the Veteran's claims file and medical records for the pertinent history.  In reporting his relevant history, the Veteran pointed out that he had a scrotal cyst removed during service in October 1967 and later had contracted a sexually transmitted disease in 1971.  Upon physical examination, however, this additional examiner did not observe any plaques or deformities due to Peyroni's disease.  A cyst was seen on the left epididymis, and the Veteran's testicles were mildly atrophic.  His spermatic cords were normal and cremasteric reflexes positive, bilaterally.  Concerning the prior cyst removal during service, the examiner commented that the nature of that previous surgery could not be determined except to note that the condition addressed did not require a groin incision.  Therefore, concluded this examiner, the Veteran's ED "is not the result of surgery or injury in the military" because he was able to have sufficient "vaginal penetration to have contracted a sexually transmitted disease years following scrotal surgery."

Concerning the additional question of whether his current ED may be attributable to the prior surgery, this examiner explained that, had the Veteran "sustained a unilateral testicular injury or loss as a result of injury or surgery in 1967, compensatory function of the uninjured testicle" would have allowed for erection.

So this examiner completely disassociated the ED from the Veteran's military service, either as a residual of that surgery during his service or any disability that precipitated that surgery or resulted in consequent disability, even that since service connected.  Moreover, the first documented complaint of ED was not until August 2002, so not until some 28 years after his separation from service.  Such a long lapse between the conclusion of his service and the first documented complaint of ED is other probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Because supporting medical evidence generally is needed to associate a claimed condition with a service-connected disability, the Veteran's unsubstantiated lay statements and hearing testimony, no matter how sincere, are insufficient to establish this required linkage or cause and effect.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  And all of the medical personnel designated to provide comment on this determinative issue of causation have concluded unfavorably.

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for ED.  There resultantly is no reasonable doubt to resolve in the Veteran's favor concerning this claim, and it consequently must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim for service connection for a back disorder is granted, to the extent the Veteran has disability resulting from the T12 compression fracture.

His claim for service connection for ED, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


